Citation Nr: 0203175	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  02-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for restless 
leg syndrome.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1967 to July 
1967, from May 1975 to August 1979, and from July 1980 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


FINDINGS OF FACT

The restless leg syndrome is manifested by no more than 
moderate impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
restless leg syndrome have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.120, Diagnostic Code 8103 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§  5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 112 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that 
the VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5103A; see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
this law were also recently promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R 
§ 3.102).

The Board has reviewed the veteran's claim in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim.  The RO's statement and supplemental 
statements of the case clarified what evidence would be 
required to establish an evaluation for the veteran's 
service-connected restless leg syndrome in excess of that 
already assigned.  The veteran responded to the RO's 
communications with additional evidence and argument, curing 
(or rendering harmless) any earlier notification omissions 
that the RO may have made.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 (57 Fed. 
Reg. 49,747 (1992)) ("if the appellant has raised an argument 
or asserted the applicability of a law or [Court] analysis, 
it is unlikely that the appellant could be prejudiced if the 
Board proceeds to decision on the matter raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the VA examinations requested and 
accomplished in connection with this claim.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

The veteran asserts that an initial compensable disability 
rating is warranted for his restless leg syndrome.  In such 
cases, VA has a duty to assist the veteran in developing 
facts that are pertinent to this claim.  See generally, VCAA.  
As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, a VA rating 
examination and outpatient treatment records, private medical 
records, and personal statements and evidence submitted by 
the veteran in support of his claim.  The Board is not aware 
of any additional relevant evidence that is available in 
connection with this appeal.  Therefore, no further 
assistance to the veteran regarding the development of 
evidence is required.  See VCAA.

The veteran is appealing the disability rating assigned 
following an award of service connection.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  In such a case as this it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2001). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records pertaining to the service-connected 
disability at issue.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Also, evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.   

The RO has rated the veteran's tremor by analogy to 
convulsive tic under Diagnostic Code 8103.  38 C.F.R. § 
4.120, Diagnostic Code 8103.  A mild convulsive tic warrants 
a noncompensable evaluation; a moderate convulsive tic 
warrants a 10 percent evaluation; and a severe convulsive tic 
warrants a 30 percent evaluation.  Id.  The evaluations 
assigned should be based on the frequency, severity, and 
muscle groups involved.  Id. at Note.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  After having carefully 
reviewed the evidence of record, the Board finds that the 
evidence supports the grant of a 10 percent evaluation for 
restless leg syndrome.  

The veteran has reported that he developed restlessness in 
his legs as a result of service.  For example, in his 
December 2001 substantive appeal (VA Form-9) the veteran 
explained that he experienced his restless leg syndrome when 
he was falling asleep and throughout the night.  He 
maintained that his twitching legs keep him awake at night, 
preventing him from getting a full night's sleep, and causing 
him to be exhausted during the day.  In a written statement 
received by the RO in August 2001, the veteran reported that, 
at times, he would accidentally kick his wife and wake her up 
during the night.  The veteran also maintained that he has 
been prescribed medication to reduce the leg restlessness and 
that he felt that his condition caused at least moderate 
impairment.  In addition, he explained that he was unable to 
sit for long periods of time, which made it especially hard 
for him to travel.  The Board finds the veteran's contentions 
probative.  Although he is not a medical expert, the Board 
finds that a medical degree is not necessary in order for him 
to describe what happens when his legs become "restless" and 
how it keeps him awake at night.




In the August 2000 VA medical evaluation report, the examiner 
indicated that the veteran had reported restless leg syndrome 
that had increased to every seven to ten seconds over the 
past several years.  The Note under Diagnostic Code 8103 
states that the evaluation assigned should take into account 
the frequency, severity, and muscle groups involved.  Id. at 
Note.  The veteran's tremor involves both legs.  Although the 
August 2000 VA examiner did not specifically describe the 
frequency of restlessness, the Board finds that, based upon 
the number of muscle groups involved in the legs and the 
frequency reported by the veteran of tremors every seven to 
ten seconds while falling asleep, the Board agrees with the 
veteran that his tremor is moderate in degree and thus 
warrants a 10 percent evaluation.  See 38 C.F.R. § 4.120, 
Diagnostic Code 8103.

The Board must now consider whether an evaluation in excess 
of 10 percent is warranted.  A 30 percent rating requires 
that the restless leg syndrome be severe in degree.  The 
August 2000 VA examiner did not describe the veteran's 
disorder as severe. While the veteran has indicated that his 
impairment is at least moderate, the record does not show 
objective findings of a severe impairment with symptoms that 
more nearly approximate the criteria for a higher rating.  
Diagnostic Code 8103.  Therefore, the Board finds that a 
rating in excess of 10 percent is not warranted.  Diagnostic 
Code 8103.

The Board has noted the veteran's contention that the August 
2000 VA examination is inadequate for rating purposes.  
However, the Board has accepted the veteran's description of 
his tremors during the night, and we find that the examiner's 
report supports a finding of restless leg syndrome moderate 
in degree.  Diagnostic Code 8103.  The Board finds that 
another examination of the veteran is not necessary.

The Board has considered whether the assignment of separate 
evaluations for separate periods during the appeal period is 
warranted, but has found no basis for the application of 
such.  See Fenderson.  The veteran's service-connected 
restless leg syndrome has remained the same during the appeal 
period.

As to whether an extraschedular evaluation is warranted, the 
Board notes that ratings shall be based as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that the Secretary shall from 
time to time readjust this schedule of ratings in accordance 
with experience.  38 C.F.R. § 3.321(b)(1) (2001).  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  Id.

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board has considered whether the service-connected 
restless leg syndrome warrants an extraschedular evaluation.  
However, the clinical presentation of the veteran's service-
connected disability is neither unusual nor exceptional as to 
render impractical the application of the regular schedular 
standards.  See id.  The record, moreover, does not reflect 
frequent periods of hospitalization due to this disability or 
interference with employment to a greater degree than that 
contemplated by the regular schedular standards, which are 
based on average impairment of employment.

The Board finds, accordingly, that the criteria for 
submission for assignment of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met as to any of 
the service-connected disabilities.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-159 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

Entitlement to an initial evaluation of 10 percent for 
restless leg syndrome is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

